Title: John M. Wallace to Thomas Jefferson, 24 April 1819
From: Wallace, John M.
To: Jefferson, Thomas


          
            Dear Sir
             Philadelphia April 24th 1819 
          
          Thro’ this medium I beg leave to address you as President of the board of Trustees on a subject Sir of vital Importance to the interests of the board—Having understood that you have contracted with Mr Richard Ware, carpenter, of this place, for the Building of your College, I deem it my duty to acquaint your Excellency with some traits of his Character as a Citizen and as a Mechanic, believing that Your Excellency has been cajoled by specious appearances in the man and by a recommendatory letter which he obtain’d by fraud from a few respectable Citizens who from  recent circumstances acknowledge themselves to have been deceived in the Man—It is a matter of great surprise in this place that you should select a man of such inferior mechanical talents unto whom you commit the superintendence of the erection of that noble edefice which should be the pride and ornament of your State as it will Attract the notice and should excite the admiration of the Union—As an Architect Mr Ware’s abilities are scarcely second rate.—as a proof of this assertion your Excellency need only be told that among the many elegant private and public edefices which have been erected in our City not one has been committed to his  superintendence—he did indeed undertake the ornamental work of the Schuylkill  Permanent bridge but executed it in such an unworkman like manner that a jury condemn’d it in toto, and the Managers refused payment without a deduction of $800—some of the work of a house he built four years ago has tumbled to pieces—an unfinished house  which he put up last year must be taken partly down to prevent its falling—these few examples will shew to your Excellency that he is unworthy of your confidence—And added to his disqualifications as a Mechanic he has been impeached—and has frequently been proved guilty of fraudulent knavish conduct and now at this time he is imprisoned in Chester Jail, arrested in attempt to abscond from his creditors whom it is said he has cheated out of $15,000 he will be tried at the present sessions for Swindling and embezzling property to a large amount—These simple facts are communicated to your Excellency that they may serve you in estimating the proper character of a Stranger—They may be attested by referrence to  Mrss John Meany Esqe—Thos Traquair Esqr Joshua B Wallace Esqr—col. Peter L Berry Esq or Mr James C. Fisher Ese—
          
            Your Excellency’s most obedient m Most Humble Servt
             Jno M WALLACE
          
        